Case 6:18-cv-00359-CEM-EJK Document 56 Filed 03/11/19 Page 1 of 2 PageID 1117



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    WESTGATE RESORTS, LTD., et al.,

                            Plaintiffs,

    v.                                                              Case No: 6:18-cv-359-Orl-31TBS

    U.S. CONSUMER ATTORNEYS, P.A.,
    HENRY N. PORTNER and ROBERT
    A. SUSSMAN,

                     Defendants.
    ___________________________________

    SECOND AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

     Disclosure of Expert Reports                                   Plaintiff:      SEPTEMBER 3, 2019
                                                                  Defendant:          OCTOBER 1, 2019
     Rebuttal:                                                                       NOVEMBER 1, 2019
                                                          Discovery Deadline         DECEMBER 2, 2019

     Dispositive Motions                                                               JANUARY 6, 2020
     The parties will be advised if paper copies of exhibits in support of
        motions will be required.
     Daubert Motions                                                                  FEBRUARY 3, 2020
     The parties will be advised if paper copies of exhibits in support of
     motions will be required.
     Mediation        Deadline:                                                     SEPTEMBER 3, 2019

                                                                    Mediator:             Terrence White
                                                                     Address:    1060 Maitland Ctr Comm
                                                                                                      #440
                                                                                      Maitland, FL 32751
                                                                  Telephone:                (407) 661-1123
     Designated Lead Counsel                                 Attorney Name:            Richard w. Epstein
     Pursuant to Local Rule 9.04(a)(3)
         Lead Counsel Telephone Number                   Telephone Number:                 (954) 491-1120
     Meeting In Person to Prepare Joint Final Pretrial Statement                           APRIL 6, 2020
     Joint Final Pretrial Statement                                                       APRIL 16, 2020

     All Other Motions Including Motions in limine                                        APRIL 30, 2020
Case 6:18-cv-00359-CEM-EJK Document 56 Filed 03/11/19 Page 2 of 2 PageID 1118



     Final Pretrial Conference                               Date:              MAY 9, 2020
                                                             Time:                   1:30 PM
                                                            Judge:   Judge Gregory A. Presnell
     Trial Briefs and Color-Coded Deposition Designations                      MAY 28, 2020

     Trial Term Begins                                                           JUNE 3, 2020
                                                                                   at 9:15 AM
     Estimated Length of Trial                                                        10 days

     Jury/Non-Jury                                                                       Jury

     Other Matters:




           DONE AND ORDERED at Orlando, Florida, March 11, 2019.




    Copies to:    United States Magistrate Judge
                  All Counsel of Record
                  All Pro Se Parties
